RECEIVED
                                                                     IN COURT OF APPEALS
                                                                      ELEVENTH DISTRICT
                                     No. 11-12-00306-CR
                                                                         JAN 0 7 2015
                                          In The

                                OODRT OF CRIMINAL APPEALS        SHERRY WILLIAMSON, CLERK
                                      AUSTIN.    TEXAS


                            TRAVIS EDWARD ANDERSON, Petitioner

                                           VS.


                                   THE STATE OF TEXAS




                                From Appeals No. 11-12-00306-CR
                                Trial Cause No- CR20959 Brown County, Texas



                        FIRST MOTION FOR EXTENSION OF TIME TO FILE

                            PETITION FOR DISCRETIONARY REVIEW

     TO THE HONORABLE JUDGES, OF THE COURT OF CRIMINAL APPEALS:

          NOW COMES, TRAVIS EDWARD ANDERSON, Petitioner, In the above styled and

     cause number respectfully, files this Motion for an extension of time of sixty
     (60) days in which to file Petition for Discretionary Review. In support of this
     motion, appellant shows the Court the following, pursuant to Rule 68.2

                                            I.


          The Petitioner was convicted in the 35th District Court of Brown County,

     Texas, of the offense of aggravated assault with a deadly weapon, styled State

     of Texas vs. Travis Edward Anderson. The Petitioner appealed to the Court of

     Appeals, Eleventh District of Texas. The case was affirmed on 12-18-2014.

                                           II.



          The present deadline for filing the Petition for Discretionary Review is,
     1-17-2015. Petitioner has not requested any extension prior to this request.

      RECEIVED IN                                                         ^LED IN
COURT OF CRIMINAL APPEALS                                         COURT OF CRIMINAL APPEALS

      JAN 12 2015                      ^j.                              JAN 14 2015
   .....    .„ «,_,,,                                                 Abel Acosta, Clerk
   Abel Aco6ta, Clerk
                                        III.



       Petitioner is requesting for the first time for an extension of time to

prepare a PDR of the decision of the Court of Appeals of the Eleventh District

of Texas in this matter. Petitioner asserts that, his court appointed appellate

attorney Mr- Evan Pierce Jones, has informed Petitioner that he will not represent

him on the Petition for Discretionary Review.

      Wherefore, Petitioner prays this Honorable Court grants this motion and

extend the deadline for filinq the Petition for Discretionary Review in case

No.   11-12-00306-CR.



                                                           Respectfully Submitted,



                                                 ^ftxuk ftfWfrA Aiiohl&n.
                                                  Travis Edward Anderson Petitioner,Pro se



                              CERTIFICATE OF SERVICE



       I certify that a true and correct copy of the above and foregoing First

Motion for Extension of time to file a Petition for Discretionary Review, has

been forwarded by U.S Postal Mail Service, to the attorney for the state ,:"and to

The Court of Criminal,Appeals, P.O. BOX 12308 Capitol Station, Austin, Texas

78711 on this day of .T/frfr ^ flf\\(    > 2015.

                                                         Respectfully Submitted




                                             Travis Edward Anderson, Petitioner, pro se




                                   page 2.
                             UNSHORN DECLARATION



     I Travis Edward Anderson, Petitioner, Pro se TDCJ #1812491. Beinq presently

incarcerated at the Wallace Pack 1 Unit of Texas Department of Criminal Justice-

Inst, Division located in Grime County, Texas declare under the penalty of purjury

that the foregoing statements are true and correct.


Excuted on this the     5-fh
                        Q-fh                        ^AnuAty>
                                           , day of, C/A,lnUArV< 2015




                                                  RESPECTFULLY Submitted,




                                           ^sAUb 8AnmnAc4r\(\(IklBnD
                                           Travis Edward Anderson, Petitioner, pro se




                                 page 3.
~TDcrr=# I8ia^9/
Mr. Travis Edward Anderson                      i\K.-->cn\      OP
Wallace Pack 1 Unit                  \\- W-~ M\j3v>\cf ^^
2400 Wallace Pack Road
Navasota, Texas 77868



1-5-2015

TO THE CLERK OF THE COURT OF APPEALS ELEVENTH DISTRICT OF TEXAS
100 West Main Street, Suite 300
P.O. BOX 271
Eastland, Texas 76448



RE:    FILING MOTION FOR EXTENSION OF TIME FOR PDR.


Please find enclosed one cop/ of First Motion for Extension of time to file a
PDR.




                                                             Respectfully Submitted,




                                                 Travis Edward Anderson, Petitioner pro se
           "-
                    •oJ
     '~sr
                 N
      —..
                 —~

                jt
     tZ,        M=
     '-•
                '/i
                7-1
     &          q
     —*         l?
    V--'        •si

    A.          *r
                «-|
                tr,
    -.••        u




(
                          r-

                          r-
                          N
                          o
                          (D



                          r<-